       Case 1:19-cv-01194-WBC Document 15 Filed 03/01/21 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

 CASSANDRA B. o/b/o A.L.T.,

                           Plaintiff,

v.                                                     1:19-CV-1194
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                    KENNETH HILLER, ESQ.
 Counsel for Plaintiff                                 CORINNE MANFREDI, ESQ.
6000 North Bailey Ave, Ste. 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                            DENNIS CANNING, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II               JENNIFER WHELAN, ESQ.
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 14.) The court has jurisdiction over this matter pursuant

to 42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is denied, and the

Commissioner’s motion is granted.

I.    RELEVANT BACKGROUND
        Case 1:19-cv-01194-WBC Document 15 Filed 03/01/21 Page 2 of 12




       A.     Factual Background

       At the time of filing and the hearing Claimant was an adolescent. (T. 126); 20

C.F.R. § 416.926a(g)(2). Claimant’s alleged disability consists of attention deficit

hyperactivity disorder (“ADHD”), oppositional defiance disorder (“ODD”), and impulse

control disorder. (T. 23, 187.)

       B.     Procedural History

       On October 20, 2015, Plaintiff applied for Supplemental Security Income (“SSI”)

under Title XVI of the Social Security Act on Claimant’s behalf. (T. 65.) Plaintiff’s

application was initially denied, after which she timely requested a hearing before an

Administrative Law Judge (“the ALJ”). On April 3, 2018, Plaintiff and Claimant appeared

before the ALJ, Bryce Baird. (T. 13-52.) On July 18, 2018, ALJ Baird issued a written

decision finding Claimant not disabled under the Social Security Act. (T. 66-85.) On

November 14, 2017, the Appeals Council (“AC”) denied Plaintiff’s request for review,

rendering the ALJ’s decision the final decision of the Commissioner. (T. 1-6.)

Thereafter, Plaintiff timely sought judicial review in this Court.

       C.     The ALJ’s Decision

       Generally, in his decision, the ALJ made the following findings of fact and

conclusions of law. First, the ALJ found Claimant was an adolescent at the time of filing

and the hearing pursuant to 20 C.F.R. § 416.926a(g)(2). (T. 72.) Second, the ALJ

found Claimant had not engaged in substantial gainful activity since the application

date. (Id.) Third, the ALJ found Claimant suffered from the severe impairments of

ADHD, ODD, and impulse control disorder. (Id.) Fourth, the ALJ found Claimant did

not have an impairment or combination of impairments that met or medically equaled



                                               2
        Case 1:19-cv-01194-WBC Document 15 Filed 03/01/21 Page 3 of 12




one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix I (“the

Listings”). (T. 73.) Fifth, the ALJ found Claimant did not have an impairment or

combination of impairments that functionally equaled an impairment set forth in the

Listings. (T. 73-81.) Sixth, and finally, the ALJ concluded Claimant had not been

disabled, as defined by the Social Security Act, since October 20, 2015, the date his

application was filed. (T. 81.)

II.    THE PARTIES’ BRIEFINGS

       A.     Plaintiff’s Arguments

       Generally, in support of her motion for judgment on the pleadings, Plaintiff makes

one argument. Plaintiff argues the ALJ’s findings are not supported by substantial

evidence because the ALJ relied on stale opinions. (Dkt. No. 8 at 10-17.) Plaintiff filed

a reply brief in which she deemed no reply necessary and relied on her original

argument. (Dkt. No. 13.)

       B.     Defendant’s Argument

       Generally, in support of his cross-motion for judgment on the pleadings,

Defendant makes one argument. Defendant argues substantial evidence supports the

ALJ’s decision Claimant’s severe impairments did not functionally equal a listed

impairment. (Dkt. No. 12 at 13-22.)

III.   RELEVANT LEGAL STANDARD

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were



                                            3
        Case 1:19-cv-01194-WBC Document 15 Filed 03/01/21 Page 4 of 12




not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); see Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and it has been defined as “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S.

Ct. 1420, 1427 (1971). Where evidence is deemed susceptible to more than one

rational interpretation, the Commissioner’s conclusion must be upheld. See Rutherford

v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],



                                             4
        Case 1:19-cv-01194-WBC Document 15 Filed 03/01/21 Page 5 of 12




even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       An individual under the age of eighteen is considered disabled within the

meaning of the Act “if that individual has a medically determinable physical or mental

impairment, which results in marked and severe functional limitations, and which can be

expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i). The

Commissioner has set forth a three-step process to determine whether a child is

disabled as defined under the Act. See 20 C.F.R. § 416.924.

       At step one, the ALJ determines whether the child is engaged in substantial

gainful work activity. 20 C.F.R. § 416.924(b). If not, the ALJ proceeds to step two and

determines whether the child has a medically determinable impairment(s) that is

“severe.” Id. § 416.924(c). If the child does have a severe impairment(s), the ALJ

continues to step three and examines whether the child’s impairment(s) meets,

medically equals, or functionally equals the listed impairments in Appendix 1 to Subpart

P of Part 404 of the Commissioner’s regulations (the “Listings”). Id. § 416.924(d). In

determining whether an impairment(s) functionally equals the Listings, the ALJ must

assess the child’s functioning in six domains: (1) acquiring and using information; (2)

attending and completing tasks; (3) interacting and relating with others; (4) moving

about and manipulating objects; (5) caring for him or herself; and (6) health and physical

well-being. Id. § 416.926a(b)(1)(i)-(vi). To functionally equal the Listings, the child’s

impairment(s) must result in “marked” limitations in two domains or an “extreme”

limitation in one domain. Id. § 416.926a(a). A child has a “marked” limitation when his



                                              5
        Case 1:19-cv-01194-WBC Document 15 Filed 03/01/21 Page 6 of 12




or her impairment(s) “interferes seriously” with his or her ability to independently initiate,

sustain, or complete activities. Id. § 416.926a(e)(2). A child has an “extreme” limitation

when his or her impairment(s) “interferes very seriously” with his or her ability to

independently initiate, sustain, or complete activities. Id. § 416.926a(e)(3).

       If the child has an impairment(s) that meets, medically equals, or functionally

equals the Listings, and the impairment(s) meets the Act’s duration requirement, the

ALJ will find the child disabled. 20 C.F.R. § 416.924(d).

IV.    ANALYSIS

       Plaintiff argues the ALJ’s various domain findings are not supported by

substantial evidence because the ALJ relied on stale opinions that did not consider

more recent evidence of behavioral problems and subsequent diagnosis of ODD. (Dkt.

No. 8 at 10-17.) For the following reasons, Plaintiff’s argument fails.

       In deciding whether a child’s impairment functionally equals a listing, the ALJ

considers all of the relevant evidence of record, including objective medical evidence,

the claimant’s own statements, other evidence from sources such as teachers and

family members, and any other relevant evidence about how he functions over time and

in all settings (home, school, in the community). See 20 C.F.R. §§ 416.924a(a),

416.926a.

       In general, “medical source opinions that are conclusory, stale, and based on an

incomplete medical record may not be substantial evidence to support an ALJ finding.”

Camille v. Colvin, 104 F. Supp. 3d 329, 343 (W.D.N.Y. 2015), aff'd, 652 F. App'x 25 (2d

Cir. 2016). A medical opinion may be stale if it does not account for a plaintiff’s

deteriorating condition. See Carney v. Berryhill, No. 16-CV-269, 2017 WL 2021529, at



                                              6
         Case 1:19-cv-01194-WBC Document 15 Filed 03/01/21 Page 7 of 12




*6 (W.D.N.Y. May 12, 2017). “However, a medical opinion is not necessarily stale

simply based on its age.” Biro v. Comm'r of Soc. Sec., 335 F. Supp. 3d 464, 470

(W.D.N.Y. 2018). Overall, remand is warranted where more recent evidence in the

record “directly contradict[s] the older reports of [claimant’s] functioning on which the

ALJ relied” and the ALJ failed to analyze the more recent evidence. Blash v. Comm'r of

Soc. Sec. Admin., 813 F. App’x 642, (2d Cir. 2020).

        Here, the ALJ considered all the evidence in the record, including opinion

evidence and subsequent evidence of additional diagnosis and behavioral problems, in

making his determinations; therefore, remand is not warranted. The ALJ assigned

“great weight” to the opinion of consultative examiner, Christine Ransom, Ph.D. (T. 75).

In January 2016, Dr. Ransom conducted a psychological evaluation of Claimant that

revealed no abnormalities. (T. 313-314.) Dr. Ransom opined Claimant’s ADHD was in

remission on medication and he had no functional limitations in any categories. (T. 314-

315.)

        In assessing Dr. Ransom’s opinion, the ALJ considered the doctor’s area of

professional expertise as well as recent evidence of evaluations stemming from

Claimant’s involvement in the legal system. (T. 74-75.) The ALJ considered evidence,

subsequent to Dr. Ransom’s evaluation and opinion, “demonstrating some behavioral

issues.” (T. 75.) Specifically, the ALJ considered evidence of legal involvement,

disciplinary actions at school, notations of Claimant’s poor grades due to poor effort,

and engagement in therapy. (Id.)

        The ALJ also assigned “great weight” to the questionnaire provided by Claimant’s

teacher. (T. 75.) Plaintiff’s special education teacher, Lorie Nogueira, completed a



                                              7
        Case 1:19-cv-01194-WBC Document 15 Filed 03/01/21 Page 8 of 12




questionnaire in November 2015. (T. 195-205.) She indicated Claimant had some

“slight” problems and a few “obvious” problems in the domain of acquiring and using

information, a few “slight” problems and one “obvious” problem attending and

completing tasks, and no problems at all interacting and relating with others or caring for

himself. (T. 195-200.) Ms. Nogueira also stated Claimant’s medication allowed him to

focus better. (T. 201.) The ALJ concluded more recent evidence, including Claimant’s

legal involvement, revealed Claimant had greater limitations in the domain of interacting

and relating with others than indicated by Ms. Nogueira. (T. 75.)

       Although Plaintiff argues Claimant’s subsequent behavioral problems and

diagnosis of ODD rendered the opinions of Ms. Nogueira and Dr. Ransom stale, the

ALJ considered the evidence cited by Plaintiff and ultimately found greater limitations in

the domains than opined by either source. See Blash, 813 F. App’x at 642 (remand

where evidence directly contradicts older reports and the ALJ failed to analyze the

recent evidence).

       As an initial matter, under the substantial evidence standard of review, it is not

enough for Plaintiff to merely disagree with the ALJ’s weighing of the evidence or to

argue that the evidence in the record could support her position. Substantial evidence

“means - and means only - such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154, 203

L. Ed. 2d 504 (2019) (citing Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59

S.Ct. 206, 83 L.Ed. 126 (1938)). Plaintiff must show that no reasonable factfinder could

have reached the ALJ’s conclusions based on the evidence in record and fails to do so

in this case. See Brault v. Soc. Sec. Admin., Comm'r, 683 F.3d 443, 448 (2d Cir. 2012).



                                             8
        Case 1:19-cv-01194-WBC Document 15 Filed 03/01/21 Page 9 of 12




Although Plaintiff argues the evidence in the record rendered the opinions stale, Plaintiff

fails to show that no reasonable factfinder could have reached the ALJ’s conclusions.

Indeed, the ALJ considered the opinions, and the evidence cited by Plaintiff, and

ultimately determined Claimant’s limitations were greater than the opined limitations due

to the record as a whole.

       The ALJ found Claimant had more restrictions in various domains than opined by

Dr. Ransom or Ms. Nogueira. The ALJ found Claimant had less than marked limitations

in acquiring and using information, attending and completing tasks, and interacting and

relating with others; and no limitation in moving about and manipulating objects, caring

for himself, and health and physical well-being. (T. 75, 76-81.) As noted above, Ms.

Nogueira indicated Plaintiff had “slight” limitations in some aspects of acquiring and

using information as well as attending and completing tasks, and a few “obvious”

limitations in other subparts of those two domains, but no interpersonal limitations. (T.

195-205.) After a complete psychological evaluation, Dr. Ransom opined Plaintiff had

no limitations at all. (T. 314). Remand is generally not warranted where the ALJ’s

findings are more restrictive than the limitations set forth in the medical opinions of

record. Lesanti v. Comm'r of Soc. Sec., 436 F. Supp. 3d 639, 649 (W.D.N.Y. 2020)

(citing Baker v. Berryhill, No. 1:15-CV-00943, 2018 WL 1173782, at *4 (W.D.N.Y. Mar.

6, 2018)).

       Plaintiff makes the related argument, that because the opinion evidence was

stale, the ALJ had a duty to further develop the record. (Dkt. No. 8 at 15.) However, as

outlined above, the opinions were not rendered impermissibly stale due to subsequent

evidence and the ALJ considered all of the evidence in the record in making his



                                              9
       Case 1:19-cv-01194-WBC Document 15 Filed 03/01/21 Page 10 of 12




determination. As noted by Defendant, Plaintiff’s request contemplates an impossible to

achieve, and never ending, case development cycle. (Dkt. No. 12 at 20-21.) Further,

the record was adequate for the ALJ to make a determination. Janes v. Berryhill, 710 F.

App’x 33, 34 (2d Cir. 2018) (citing Perez, 77 F.3d at 48) (“The ALJ is not required to

develop the record any further when the evidence already presented is ‘adequate for

[the ALJ] to make a determination as to disability.’”). Therefore, the ALJ was not

obligated to further develop the record.

       Overall, the opinions provided by Ms. Nogueira and Dr. Ransom were not

rendered stale by subsequent evidence. The ALJ relied on the opinion evidence and

the subsequent evidence in making his domain determinations. The ALJ ultimately

determined, based on the record as a whole, Claimant had greater limitations than

provided in the opinions.

       Plaintiff also argues the ALJ’s determination Claimant had less than marked

limitation in the domain of interacting and relating with others directly contradicted the

ALJ’s step two determination Claimant’s ODD was severe. (Dkt. No. 8 at 14.) In

support of her position, Plaintiff cites to case law in which ODD was found severe at

step two, but in which the ALJ found the individual had no interpersonal limitations at all.

(See Dkt. No. 10 at at 14 (citing F.S. v. Astrue, No. 1:10-CV-444, 2012 WL 514944, at

*18 (N.D.N.Y. Feb. 15, 2012) and Hudson ex rel. S.G. v. Astrue, No. 1:06-CV-1342,

2009 WL 1212114, at *9 (N.D.N.Y. Apr. 30, 2009)).

       Here, unlike in F.S. and Hudson ex rel. S.G., although Plaintiff’s teacher and the

consultative examiner found he had no limitations, the ALJ found Claimant’s ODD

caused some difficulty with his interpersonal abilities and determined Plaintiff had less



                                             10
       Case 1:19-cv-01194-WBC Document 15 Filed 03/01/21 Page 11 of 12




than marked limitations in this domain. (T. 78.) Indeed, the ALJ considered evidence

that Claimant had legal difficulties including conflicts with an adult neighbor. (Id.) The

ALJ also considered evidence describing Claimant as polite and well-mannered, and

that he got along well with providers and friends. (Id.) Therefore, the ALJ properly

considered Claimant’s ODD and interpersonal abilities in the domain of interacting and

relating with others.

       Plaintiff may disagree with the ALJ's conclusion; however, the Court must “defer

to the Commissioner's resolution of conflicting evidence” and reject the ALJ's findings

“only if a reasonable factfinder would have to conclude otherwise.” Morris v. Berryhill,

721 F. App’x 29 (2d Cir. 2018) (internal citations and quotations omitted); Krull v. Colvin,

669 F. App'x 31 (2d Cir. 2016) (the deferential standard of review prevents a court from

reweighing evidence). As long as substantial record evidence supports the ALJ’s

determination of the facts, the Court must defer to the ALJ’s decision. See Davila-

Marrero v. Apfel, 4 F. App'x 45, 46 (2d Cir. 2001) (citing Alston v. Sullivan, 904 F.2d

122, 126 (2d Cir. 1990)). As the Supreme Court stated, “whatever the meaning of

‘substantial’ in other contexts, the threshold for such evidentiary sufficiency is not high.”

Biestek, 139 S. Ct. at 1154.

ACCORDINGLY, it is

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 8) is

DENIED; and it is further

       ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 12)

is GRANTED; and it is further




                                             11
          Case 1:19-cv-01194-WBC Document 15 Filed 03/01/21 Page 12 of 12




          ORDERED that Defendant’s unfavorable determination is AFFIRMED; and it is

further

          ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated:          March 1, 2021




                                            12
